Citation Nr: 1505691	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for numbness of the abdomen.

2. Entitlement to an initial compensable rating for a C-section scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2008 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned in an October 2013 hearing.  She also testified before a decision review officer (DRO) at the RO in September 2012.  Transcripts were associated with the claims file and reviewed.  The Veteran's file includes both paper and electronic documents; both formats should be reviewed.

The issue of an initial compensable rating for the C-section scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran's abdominal numbness is only sensory in nature, with no additional symptoms.


CONCLUSION OF LAW

The criteria for an initial compensable rating for abdominal numbness have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.124a, Diagnostic Code 8530 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2012, prior to adjudication of her claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's abdominal numbness in February and November 2012.  There is no indication or assertion that these examinations were inadequate to rate her disability.  To the contrary, they noted her symptoms and provided objective evidence of disability.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to report symptoms observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds her statements credible as they are detailed and consistent. 

The Veteran's abdominal numbness has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8530 for paralysis of the ilio-inguinal nerve.  

Diagnostic Code (DC) 8530 provides for a 10 percent rating for severe to complete paralysis of the ilio-inguinal nerve. 38 C.F.R. § 4.124a.  A zero, or non-compensable rating for mild or moderate paralysis of the ilio-inguinal nerve.  Id.  A note above the schedule of ratings for diseases of the peripheral nerves explains that for involvement that is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Following review of the record, the Board concludes that the criteria for a compensable rating for abdominal numbness have not been met.  See 38 C.F.R. § 4.124a, DC 8530.

The evidence shows that the symptoms of the Veteran's disability are wholly sensory.  During the Board and DRO hearing, the Veteran reported not being able to feel heat, cold, or touch in the area of her C-section scar.  She described the area as her middle ribcage down.  The VA examiner in November 2012 observed numbness with light and dull touch on a small patch about .5 centimeter above and below the scar tissue and inclusive of the scar tissue.  

The Veteran has not reported any limitation of use of her abdomen.  To the contrary, in the Board hearing, she reported working her abdominal muscles in a similar manner as she did in service.  Moreover, the February 2012 VA examiner found no pain or pressure symptoms, urinary incontinence or leakage, or any other gynecological or reproductive impairment.  Based on the evidence, the Veteran's disability involves only sensory symptoms with no functional impairment, and the assigned rating should be for a mild or moderate degree of disability.  See 38 C.F.R. § 4.124a.  The Veteran's mild or moderate level of disability warrants a zero, non-compensable rating only.  See 38 C.F.R. § 4.124a, DC 8530.    

All applicable diagnostic codes have been considered; however, the Veteran's abdominal numbness could not receive a compensable rating under any analogous codes. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence does not show symptoms affecting any other area or symptoms other than numbness and lack of sensation.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's abdominal numbness, including lack of feeling, are fully contemplated by the schedular rating criteria and this analysis.  She has not reported any other symptoms.  Thus, the rating schedule is adequate to evaluate her disability.  

There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

An initial compensable rating for abdominal numbness is denied.  


REMAND

During the hearings and VA examinations, the Veteran reported having a bacterial infection with redness and a paste-like texture on the skin around her C-section scar every two to four months.  The February and November 2012 VA examiners observed only a healed scar; the Veteran's reported skin problem was not active at those times.  When fluctuating conditions of disability escape detection on examination, VA must conduct an examination during the active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  An additional examination should be arranged.  See id.




Accordingly, the case is REMANDED for the following action:

1. Send a letter requesting that the Veteran inform VA of times when she typically has an active episode with her C-section scar.

2. Make best efforts to schedule the Veteran for a VA dermatological examination during the time of an active episode.  Forward the claims file to the examiner.  The examiner should address the following:

a. Are the redness and paste-like symptoms observed or subjectively described at least as likely as not symptoms of or related to the C-section scar?

b. If not, do those symptoms have a separate diagnosis?

c. If the symptoms are attributed to the C-section scar, complete a disability benefits questionnaire for dermatological disabilities.

The examiner should provide rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


